                                            Case 2:18-cv-02029-GMN-PAL Document 8 Filed 11/20/18 Page 1 of 2



                                        1   MARK J. CONNOT (10010)
                                            LYNNEL M. REYES (14604)
                                        2   FOX ROTHSCHILD LLP
                                            1980 Festival Plaza Drive, #700
                                        3   Las Vegas, Nevada 89135
                                            (702) 262-6899 tel
                                        4   (702) 597-5503 fax
                                            mconnot@foxrothschild.com
                                        5   lreyes@foxrothschild.com
                                            Attorneys for Crestline Hotels & Resorts, LLC
                                        6
                                        7
                                        8                                 UNITED STATES DISTRICT COURT
                                        9                                        DISTRICT OF NEVADA
                                       10
                                       11   ROBERT LOREDO, an individual,                     Case No.       2:18-cv-02029-GMN-PAL
1980 Festival Plaza Drive, Suite 700




                                       12                           Plaintiff,
    Las Vegas, Nevada 89135
      FOX ROTHSCHILD LLP




                                                           v.                                STIPULATION EXTENDING TIME TO
                                       13                                                    RESPOND TO PLAINTIFF’S
                                            CRESTLINE HOTELS & RESORTS, LLC,                 COMPLAINT (FIRST REQUEST)
                                       14   a Foreign Limited Liability Company,
                                       15                           Defendant.
                                       16
                                       17
                                       18          Plaintiff Robert Loredo, an individual (“Plaintiff”), and Defendant Crestline Hotels &
                                       19   Resorts, LLC, a foreign limited liability company (“Crestline”), through their respective counsel,
                                       20   stipulate as follows:
                                       21          1. Crestline was served with the summons and complaint on November 6, 2018.
                                       22          2. The parties are currently exploring early resolution of the Action.
                                       23   //
                                       24   //
                                       25   //
                                       26   //
                                       27   //
                                       28   //
                                            Case 2:18-cv-02029-GMN-PAL Document 8 Filed 11/20/18 Page 2 of 2



                                        1           3. Pursuant to Local Rule IA 6-1, the parties stipulate to an extension, up to and including
                                        2               December 10, 2018, to respond to the Complaint.
                                        3
                                                    IT IS SO STIPULATED
                                        4

                                        5
                                            DATED: November 20, 2018                              DATED: November 20, 2018
                                        6

                                        7   FOX ROTHSCHILD LLP                                    PATRICK N. CHAPIN, LTD.

                                        8
                                            By: /s/ Mark J. Connot                        By:     /s/ Patrick N. Chapin
                                        9      MARK J. CONNOT (10010)                             PATRICK N. CHAPIN (4946)
                                               LYNNEL M. REYES (14604)                            Attorney for Robert Loredo
                                       10
                                               Attorneys for Crestline Hotels &
                                       11     Resorts, LLC
1980 Festival Plaza Drive, Suite 700




                                       12
    Las Vegas, Nevada 89135
      FOX ROTHSCHILD LLP




                                       13

                                       14
                                                                                         ORDER
                                       15
                                                                                                  IT IS SO ORDERED.
                                       16

                                       17                                                         ________________________________
                                       18                                                        UNITED STATES MAGISTRATE JUDGE

                                       19
                                                                                                           November 26,
                                                                                                  DATED: ___________________, 2018
                                       20
                                            Submitted by:
                                       21

                                       22   FOX ROTHSCHILD LLP

                                       23
                                            /s/ Mark J. Connot
                                       24   MARK J. CONNOT (10010)
                                            LYNNEL M. REYES (14604)
                                       25   1980 Festival Plaza Drive, #700
                                            Las Vegas, Nevada 89135
                                       26   Attorneys for Crestline Hotels & Resorts, LLC
                                       27

                                       28
                                                                                         Page 2 of 2
                                            ACTIVE\78753530.v1-11/20/18
